


Exhibit 10.7

 

FIRST ALBANY COMPANIES INC.

2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT

 

THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”) confirms the grant on
September 21, 2007 (the “Grant Date”) by First Albany Companies Inc., a New York
corporation (the “Company”), to [insert name of employee] (“Employee”) of
Restricted Stock Units (the “Units”), including rights to Dividend Equivalents
as specified herein, as follows:

 

Number Granted:

 

[insert number of RSUs] Units

 

 

 

How Units Vest:

 

10 % of the Units will vest immediately upon the Grant Date, 30% of the Units,
if not previously forfeited, will vest on the first anniversary of the Grant
Date, 30% of the Units, if not previously forfeited, will vest on the second
anniversary of the Grant Date and 30% of the Units, if not previously forfeited,
will vest on the third anniversary of the Grant Date, provided that Employee
continues to be employed by the Company or a subsidiary on each vesting date
(each, a “Stated Vesting Date”). In addition, if not previously forfeited, the
Units will become vested upon the occurrence of certain events relating to
Termination of Employment to the extent provided in Section 4 of the Terms and
Conditions of Restricted Stock Units attached hereto (the “Terms and
Conditions”). The terms “vest” and “vesting” mean that the Units have become
non-forfeitable. If Employee has a Termination of Employment prior to the Stated
Vesting Date and the Units are not otherwise deemed vested by that date, the
Units will be immediately forfeited except as otherwise provided in Section 4 of
the Terms and Conditions.

 

 

 

Settlement Date:

 

Settlement of vested Units will occur on the earlier of the third anniversary of
the Grant Date or when an Employee has had a Termination of Employment (such
date being the “Settlement Date”), except settlement shall be deferred in
certain cases if so elected by Employee in accordance with Section 8(a) of the
Terms and Conditions, and Units that become vested after Termination of
Employment shall be settled at the later of vesting or such deferral date as
Employee may have elected in accordance with Section 8(a) of the Terms and
Conditions. Units granted hereunder will be settled by delivery of one Share for
each Unit being settled (together with any cash or Shares resulting from
Dividend Equivalents)

 

--------------------------------------------------------------------------------


 

The Units are subject to the terms and conditions of the Company’s 2007
Incentive Compensation Plan (the “Plan”), and this Agreement, including the
Terms and Conditions attached hereto. The number of Units, the kind of shares
deliverable in settlement of Units, and other terms relating to the Units are
subject to adjustment in accordance with Section 5 of the Terms and Conditions
and Section 5.3 of the Plan.

 

Employee acknowledges and agrees that (i) Units are nontransferable, except as
provided in Section 3 of the Terms and Conditions and Section 9.2 of the Plan,
(ii) Units are subject to forfeiture upon Employee’s Termination of Employment
in certain circumstances and, following certain Terminations of Employment,
failure of Employee to comply with non-competition and related conditions set
forth in Section 4(d)(iii) prior to vesting, as specified in Section 4 of the
Terms and Conditions, and (iii) sales of shares delivered in settlement of Units
will be subject to the Company’s policies regulating trading by employees.

 

IN WITNESS WHEREOF, FIRST ALBANY COMPANIES INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

Employee:

 

FIRST ALBANY COMPANIES INC.

 

 

 

 

 

 

 

 

By:

 

[Employee Name]

 

 

 

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

The following Terms and Conditions apply to the Units granted to Employee by
First Albany Companies Inc. (the “Company”), and Units (if any) resulting from
Dividend Equivalents, as specified in the Restricted Stock Units Agreement (of
which these Terms and Conditions form a part). Certain terms of the Units,
including the number of Units granted, vesting date(s) and Settlement Date, are
set forth in the Agreement.

 

1. GENERAL. The Units are granted to Employee under the Company’s 2007 Incentive
Compensation Plan (the “Plan”). A copy of the Plan and information regarding the
Plan, including documents that constitute the “Prospectus” for the Plan under
the Securities Act of 1933, can be obtained from the Company upon request. All
of the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in the Agreement and
this Terms and Conditions but not defined herein shall have the same meanings as
in the Plan. If there is any conflict between the provisions of the Agreement
and this Terms and Conditions and mandatory provisions of the Plan, the
provisions of the Plan govern, otherwise, the terms of this document shall
prevail. By accepting the grant of the Units, Employee agrees to be bound by all
of the terms and provisions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time,
and the decisions and determinations of the Company’s Compensation Committee
(the “Committee”) made from time to time, provided that no such Plan amendment,
rule or regulation or Committee decision or determination without the consent of
an affected Participant shall materially affect the rights of the Employee with
respect to the Units.

 

2

--------------------------------------------------------------------------------


 

2. ACCOUNT FOR EMPLOYEE. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units and any crediting of
additional Units to Employee pursuant to payments equivalent to dividends paid
on Common Stock under Section 5 hereof (“Dividend Equivalents”).

 

3. NONTRANSFERABILITY. Until Units are settled in accordance with the terms of
this Agreement, Employee may not sell, transfer, assign, pledge, margin or
otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.

 

4. TERMINATION PROVISIONS. The following provisions will govern the vesting and
forfeiture of the Units in the event of Employee’s Termination of Employment
and/or occurrence of a post-termination Forfeiture Event (as defined below),
unless otherwise determined by the Committee (subject to Section 9(a) hereof):

 

(a) Death or Disability. In the event of Employee’s Termination of Employment
due to death or Disability (as defined below), all Units then outstanding, if
not previously vested, will immediately vest, and all Units will be settled in
accordance with the settlement terms set out in the Agreement, giving effect to
any valid deferral election of Employee then in effect.

 

(b) Retirement or Involuntary Termination by the Company not for Cause. In the
event of Employee’s Retirement or an involuntary Termination of Employment by
the Company not for Cause, Units not previously vested shall not then be
forfeited provided that Employee executes a settlement agreement and release in
such form as may be requested by the Company, but thereafter such Units shall be
forfeited if there occurs a Forfeiture Event prior to the earlier of the Stated
Vesting Date for such Units or Employee’s death. Upon such a Termination of
Employment, the then-outstanding Units that are vested at the date of
Termination and that become vested thereafter will be settled in accordance with
the settlement terms set out in the Agreement, giving effect to any valid
deferral election of Employee then in effect. The foregoing notwithstanding, any
settlement resulting from a Termination of Employment which would be made to a
“specified employee” as defined under Code Section 409A shall be made six months
after the date of Termination of Employment.

 

(c) Termination by Employee for any Reason or by the Company for Cause. In the
event of Employee’s Termination of Employment by Employee for any reason (other
than due to Retirement) or by the Company for Cause, the portion of the
then-outstanding Units not vested at the date of Termination will be forfeited,
and the portion of the then-outstanding Units that are vested and
non-forfeitable at the date of Termination will be settled on the Settlement
Date specified in the Agreement, except that any valid deferral election of
Employee shall be given effect. The foregoing notwithstanding, any settlement
resulting from a Termination of Employment which would be made to a “specified
employee” as defined under Code Section 409A shall be made six months after the
date of Termination of Employment.

 

3

--------------------------------------------------------------------------------


 

(d) Certain Definitions. The following definitions apply for purposes of this
Agreement, whether or not Employee has an employment agreement or other
agreement with a Group Entity contain the same or similar defined terms:

 

(i) “Cause” has the meaning given in the Plan.

 

(ii) “Disability” means “disability” as defined in Code Section 409A.

 

(iii) A “Forfeiture Event” means and shall be deemed to have occurred if, at any
time after the grant of the Units including following Employee’s Termination of
Employment, Employee shall have failed to comply with any of the following
conditions. Without the consent in writing of the Board, Employee will not, at
any time prior to an applicable Stated Vesting Date, acting alone or in
conjunction with others, directly or indirectly (A) render services for any
organization or engage (either as owner, investor, partner, stockholder,
employer, employee, consultant, advisor, or director) directly or indirectly, in
any business which is or becomes competitive with the Company, its subsidiaries
or affiliates, except that if such Employee is a party to any agreement with the
Company at the time Employee executes this Agreement which provides for similar
restrictions as the preceding restrictions, then (x) the preceding restrictions
shall be considered to have been violated only if there is a violation of such
similar restrictions in the other agreement which are in effect at the time
Employee executes this Agreement, and (y) for purposes of clause (x), the
similar restrictions in such other agreement shall be deemed not to lapse,
expire or otherwise terminate prior to the lapse, expiration or other
termination of this Agreement; (B) induce any customer or client of or investor
(excluding anyone who is an investor solely as a holder of Common Stock of the
Company) in the Company, its subsidiaries or affiliates with whom Employee has
had contacts or relationships, directly or indirectly, during and within the
scope of his employment with the Company or any of its subsidiaries or
affiliates, to curtail, limit, or cancel their business with the Company, its
subsidiaries or affiliates; (C) induce, or attempt to influence, any employee of
the Company, its subsidiaries or affiliates to terminate employment;
(D) solicit, hire or retain as an employee or independent contractor, or assist
any third party in the solicitation, hire, or retention as an employee or
independent contractor, any person who during the previous 12 months was an
employee of the Company or any of its subsidiaries or affiliates; or
(E) otherwise fail to comply with the conditions set forth in Section 7.4(a),
(b) and (c) of the Plan. However, following Termination of Employment, Employee
shall be free to purchase stock or other securities of an organization or
business so long as it is listed upon a recognized securities exchange or traded
over-the-counter and such investment does not represent a greater than five
percent equity interest in the organization or business.

 

(iv) “Group Entity” means either the Company or any of its subsidiaries and
affiliates.

 

(v) “Pro Rata Portion” means, for each tranche of Units, a fraction the
numerator of which is the number of days that have elapsed from the Grant Date
to the date of Employee’s Termination of Employment and the denominator of which
is the number of days from the Grant Date to the Stated Vesting Date for that
tranche. A “tranche” is that portion of Units that have a unique Stated Vesting
Date.

 

4

--------------------------------------------------------------------------------


 

(vi) “Retirement” means a “Retirement” as defined in the Plan which also
qualifies as a Termination of Employment.

 

(vii) “Termination of Employment” means the event by which Employee ceases to be
employed by a Group Entity and immediately thereafter is not employed by any
other Group Entity and which constitutes a “separation from service” under Code
Section 409A and its associated regulations.

 

5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS.

 

(a) Dividend Equivalents. Subject to Section 5(d), Dividend Equivalents will be
credited on Units (other than Units that, at the relevant record date,
previously have been settled or forfeited) and deemed reinvested in additional
Units, to the extent and in the manner as follows:

 

(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on Shares in the form of cash, then a number of additional Units shall be
credited to Employee’s Account as of the last day of the calendar quarter in
which such dividend or distribution was paid equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
multiplied by cash amount of the dividend or distribution paid on each
outstanding Share at such payment date, divided by the Fair Market Value of a
share of Common Stock at the date of such crediting; provided, however, that in
the case of an extraordinary cash dividend or distribution the Company may
provide for such crediting at the dividend or distribution payment date instead
of the last day of the calendar quarter.

 

(ii) Stock Dividends and Splits. If the Company declares and pays a dividend or
distribution on Shares in the form of additional Shares, or there occurs a
forward split of Shares, then a number of additional Units shall be credited to
Employee’s Account as of the payment date for such dividend or distribution or
forward split equal to the number of Units credited to the Account as of the
record date for such dividend or distribution or split multiplied by the number
of additional Shares actually paid as a dividend or distribution or issued in
such split in respect of each outstanding Share.

 

(iii) Other Dividends. If the Company declares and pays a dividend or
distribution on Shares in the form of property other than additional Shares,
then a number of additional Units shall be credited to Employee’s Account as of
the payment date for such dividend or distribution equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
multiplied by the Fair Market Value of such property actually paid as a dividend
or distribution on each outstanding Share at such payment date, divided by the
Fair Market Value of a Share at such payment date.

 

(b) Adjustments. The number of Units credited to Employee’s Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof.

 

(c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend

 

5

--------------------------------------------------------------------------------


 

Equivalents on or adjustments to a Unit granted hereunder and which do not
result from a dividend or distribution on Shares in the form of cash, shall be
subject to the same risk of forfeiture as applies to the granted Unit and, if
not forfeited, will be settled at the same time as the granted Unit. Units which
directly or indirectly result from Dividend Equivalents on or adjustments to a
Unit granted hereunder and which result from an ordinary dividend or
distribution on Shares in the form of cash, shall not be subject to forfeiture
and will be settled at the same time as the granted Unit (or if the granted Unit
is forfeited, then at the time the granted Unit would have been settled if it
were not forfeited). Units which directly or indirectly result from Dividend
Equivalents on or adjustments to a Unit granted hereunder and which result from
an extraordinary dividend or distribution on Shares in the form of cash, shall,
unless otherwise determined by the Company at the time of such extraordinary
dividend or distribution, be subject to the same risk of forfeiture as applies
to the granted Unit and, if not forfeited, will be settled at the same time as
the granted Unit.

 

(d) Changes to Manner of Crediting Dividend Equivalents. The provisions of
Section 5(a) notwithstanding, the Company may vary the manner and timing of
crediting Dividend Equivalents for administrative convenience, including, for
example, by crediting cash Dividend Equivalents rather than additional Units.

 

6. ADDITIONAL FORFEITURE PROVISIONS NOT APPLICABLE. The forfeiture conditions
set forth in Section 7.4 of the Plan shall not apply to all Units hereunder and
to gains realized upon the settlement of the Units, except as specifically
stated herein.

 

7. EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE. As a condition to any
non-forfeiture of the Units at or after Termination of Employment and to any
settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7 above have been met, and (ii) to execute a release of
claims against the Company arising before the date of such release, in such form
as may be specified by the Company.

 

8. OTHER TERMS RELATING TO UNITS.

 

(a) Deferral of Settlement; Compliance with Code Section 409A. Settlement of any
Unit, which otherwise would occur at the Settlement Date, will be deferred in
certain cases if and to the extent Employee is permitted to participate in the
Stock Option Gain and Stock Award Deferral Program or otherwise permitted to
defer the Units and Employee makes a valid deferral election relating to the
Units. Deferrals, whether elective or mandatory under the terms of this
Agreement, shall comply with requirements under Code Section 409A. Deferrals
will be subject to such other restrictions and terms as may be specified by the
Company prior to deferral. It is understood that Code Section 409A and
regulations thereunder may require any elective deferral to comply with
Section 409A(a)(4)(C). Other provisions of this Agreement notwithstanding, under
U.S. federal income tax laws and Treasury Regulations (including proposed
regulations) as presently in effect or hereafter implemented, (i) if the timing
of any distribution in settlement of Units would result in Employee’s
constructive receipt of income relating to the Units prior to such distribution,
the date of distribution will be the earliest date after the specified date of
distribution that distribution can be effected without resulting in such

 

6

--------------------------------------------------------------------------------


 

constructive receipt (or, if delayed distribution would not avoid such
constructive receipt, distribution will be accelerated to the date that would
avoid such constructive receipt, but in no event will distribution occur before
the vesting date); and (ii) any rights of Employee or retained authority of the
Company with respect to Units hereunder shall be automatically modified and
limited to the extent necessary so that Employee will not be deemed to be in
constructive receipt of income relating to the Units prior to the distribution
and so that Employee shall not be subject to any penalty under Code
Section 409A.

 

(b) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units calculated to at least three decimal
places, unless otherwise determined by the Committee. Unless settlement is
effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Units.

 

(c) Tax Withholding. Employee shall make arrangements satisfactory to the
Company, or, in the absence of such arrangements, a Group Entity may deduct from
any payment to be made to Employee any amount necessary, to satisfy requirements
of federal, state, local, or foreign tax law to withhold taxes or other amounts
with respect to the lapse of the risk of forfeiture (including FICA due upon
such lapse) or the settlement of the Units. Unless Employee has made separate
arrangements satisfactory to the Company, the Company may elect to withhold
shares deliverable in settlement of the Units having a fair market value (as
determined by the Committee) equal to the amount of such tax liability required
to be withheld in connection with the settlement of the Units, but the Company
shall not be obligated to withhold such Shares.

 

(d) Statements. An individual statement of Employee’s Account will be issued to
Employee at such times as may be determined by the Company. Such a statement
shall reflect the number of Units credited to Employee’s Account, transactions
therein during the period covered by the statement, and other information deemed
relevant by the Committee. Such a statement may be combined with or include
information regarding other plans and compensatory arrangements for employees.
Employee’s statements shall be deemed a part of this Agreement, and shall
evidence the Company’s obligations in respect of Units, including the number of
Units credited as a result of Dividend Equivalents (if any). Any statement
containing an error shall not, however, represent a binding obligation to the
extent of such error, notwithstanding the inclusion of such statement as part of
this Agreement.

 

9. MISCELLANEOUS.

 

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement and the Plan, and any deferral election separately filed with the
Company relating to the grant of Units under the Agreement, constitute the
entire agreement between the parties with respect to the Units, and supersede
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation, or termination of this Agreement which
may impose any additional obligation upon the Company or materially impair the
rights of Employee with respect to the Units shall be valid unless in each
instance such amendment, alteration,

 

7

--------------------------------------------------------------------------------


 

suspension, discontinuation, or termination is expressed in a written instrument
duly executed in the name and on behalf of the Company and by Employee.

 

(b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation.

 

(c) Unfunded Plan. Any provision for distribution in settlement of Employee’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Employee or any Beneficiary any right to, or
claim against any, specific assets of the Company, nor result in the creation of
any trust or escrow account for Employee. With respect to any entitlement of
Employee or any Beneficiary to any distribution hereunder, Employee or such
Beneficiary shall be a general creditor of the Company.

 

(d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

 

(e) Legal Compliance. Employee agrees to take any action the Company reasonably
deems necessary in order to comply with federal and state laws, or the rules and
regulations of the NASDAQ Global Market or any other stock exchange, or any
other obligation of the Company or Employee relating to the Units or this
Agreement.

 

(f) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at 677 Broadway, Albany, New York 12207-2990,
Attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee’s address as then appearing in the records
of the Company.

 

8

--------------------------------------------------------------------------------
